Exhibit 10.1

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

 

UNITED STATES OF AMERICA

)

 

 

)

 

Plaintiff,

)

 

 

)

 

v.

)

CRIMINAL NO.

 

)

 

ARTHROCARE CORPORATION,

)

 

 

)

 

Defendant.

)

 

 

DEFERRED PROSECUTION AGREEMENT

 

Defendant ArthroCare Corporation (the “Company”), by its undersigned
representatives, pursuant to authority granted by the Company’s Board of
Directors, and the United States Department of Justice, Criminal Division, Fraud
Section (the “Department”), enter into this deferred prosecution agreement (the
“Agreement”), the terms and conditions of which are as follows:

 

Criminal Information and Acceptance of Responsibility

 

1.                                      The Company acknowledges and agrees that
the Department will file the attached one-count criminal Information in the
United States District Court for the Western District of Texas charging the
Company with a conspiracy to commit wire fraud and securities fraud, in
violation of 18 U.S.C. § 1349. In so doing, the Company: (a) knowingly waives
its right to indictment on this charge, as well as all rights to a speedy trial
pursuant to the Sixth Amendment to the United States Constitution, Title 18,
United States Code, Section 3161, and Federal Rule of Criminal Procedure 48(b);
and (b) knowingly waives for purposes of this Agreement, and any charges by the
United States arising out of the conduct described in the attached Statement of
Facts, any objection with respect to venue and consents to the filing of

 

--------------------------------------------------------------------------------


 

the Information, as provided under the terms of this Agreement, in the United
States District Court for the Western District of Texas.

 

2.                                      The Company admits, accepts, and
acknowledges that it is responsible under United States law for the acts of its
officers, directors, employees, and agents as charged in the Information, and as
set forth in the Statement of Facts attached hereto as Attachment A and
incorporated by reference into this Agreement, and that the allegations
described in the Information and the facts described in Attachment A are true
and accurate. Should the Department pursue the prosecution that is deferred by
this Agreement, the Company stipulates to the admissibility of the Statement of
Facts in any proceeding, including any trial, guilty plea, or sentencing
proceeding, and will not contradict anything in the Statement of Facts at any
such proceeding. Neither this Agreement nor the criminal Information is a final
adjudication of the matters addressed in such documents.

 

Term of the Agreement

 

3.                                      This Agreement is effective for a period
beginning on the date on which the Information is filed and ending two (2) years
from that date (the “Term”). The Company agrees, however, that, in the event
that the Department determines, in its sole discretion, that the Company has
knowingly violated any provision of this Agreement, an extension or extensions
of the term of the Agreement may be imposed by the Department, in its sole
discretion, for up to a total additional time period of one year and seven
(7) days, without prejudice to the Department’s right to proceed as provided in
Paragraphs 14-18 below. Any extension of the Agreement extends all terms of this
Agreement, including the terms of the reporting requirement in Attachment D, for
an equivalent period. Conversely, in the event the Department finds, in its sole
discretion, that there exists a change in circumstances sufficient to eliminate
the need for the reporting requirement in Attachment D, and that the other
provisions of this Agreement have been satisfied, the Term of the Agreement may
be terminated early.

 

2

--------------------------------------------------------------------------------


 

Relevant Considerations

 

4.                                      The Department enters into this
Agreement based on the individual facts and circumstances presented by this case
and the Company. Among the factors considered were the following: (a) following
discovery of the possible violations of federal law, the Company initiated an
internal investigation and voluntarily disclosed to the Department the
misconduct described in the Information and Statement of Facts; (b) the
Company’s cooperation has been extraordinary, including conducting an extensive
internal investigation, voluntarily making U.S. and foreign employees available
for interviews, and collecting, analyzing, and organizing voluminous evidence
and information for the Department; (c) the Company has engaged in extensive
remediation, including by restating its financial statements, by reconfiguring
its entire corporate and reporting structures, by terminating employment of
officers and employees responsible for the violations, by paying restitution in
the form of a settlement of the civil class action lawsuit relating to the
securities and wire fraud violations, and by enhancing its internal accounting,
reporting, and health care compliance functions; (d) the Company has committed
to continue to enhance its compliance program and internal controls, including
ensuring that its compliance program satisfies the minimum elements set forth in
Attachment C to this Agreement; and (e) the Company has agreed to continue to
cooperate with the Department in any ongoing investigation of the conduct of the
Company and its officers, directors, employees, agents, and consultants relating
to the securities and wire fraud violations as provided in Paragraph 5 below.

 

5.                                      The Company shall continue to cooperate
fully with the Department in any and all matters relating to the conduct
described in this Agreement and Attachment A, subject to

 

3

--------------------------------------------------------------------------------


 

applicable law and regulations, until the date upon which all investigations and
prosecutions arising out of such conduct are concluded, whether or not those
investigations and prosecutions are concluded within the term specified in
paragraph 3. At the request of the Department, the Company shall also cooperate
fully with other law enforcement and regulatory authorities and agencies in any
investigation of the Company, or any of its present or former officers,
directors, employees, agents, and consultants, or any other party, in any and
all matters relating to this Agreement and Attachment A. The Company agrees that
its cooperation pursuant to this paragraph shall include, but not be limited to,
the following:

 

a.                                      The Company shall truthfully disclose
all factual information not protected by a valid claim of attorney-client
privilege or work product doctrine with respect to its activities, and those of
its present or former directors, officers, employees, agents, and consultants
concerning all matters relating to the conduct described in this Agreement and
Attachment A, including any evidence or allegations and internal or external
investigations, about which the Company has any knowledge or about which the
Department may inquire. This obligation of truthful disclosure includes the
obligation of the Company to provide to the Department, upon request, any
document, record or other tangible evidence relating to such conduct about which
the Department may inquire of the Company.

 

b.                                      Upon request of the Department, with
respect to any issue relevant to its investigation of the conduct described in
this Agreement and Attachment A, the Company shall designate knowledgeable
employees, agents or attorneys to provide to the Department the information and
materials described in Paragraph 5(a) above on behalf of the Company. It is
further understood that the Company must at all times provide complete,
truthful, and accurate information.

 

4

--------------------------------------------------------------------------------


 

c.                                       With respect to any issue relevant to
the Department’s investigation of the conduct described in this Agreement and
Attachment A, the Company shall use its best efforts to make available for
interviews or testimony, as requested by the Department, present or former
officers, directors, employees, agents and consultants of the Company. This
obligation includes, but is not limited to, sworn testimony before a federal
grand jury or in federal trials, as well as interviews with law enforcement and
regulatory authorities. Cooperation under this Paragraph shall include
identification of witnesses who, to the knowledge of the Company, may have
material information regarding the matters under investigation.

 

6.                                      During the Term of the Agreement, should
the Company discover any credible evidence or allegation of any violation of the
federal securities fraud laws, or violations of federal laws relating to the
Company’s relationships and transactions with health care providers, including
the existence of internal or external investigations into such conduct, the
Company shall promptly report such evidence or allegations to the Department.
The term health care provider for purposes of this Agreement shall include any
health care professional or an entity or company that provides health care
items, benefits or services.

 

Payment of Monetary Penalty

 

7.                                      The Department and the Company agree
that application of the United States Sentencing Guidelines (“USSG” or
“Sentencing Guidelines”) to determine the applicable fine range yields the
following analysis:

 

a.                                      The 2008 USSG are applicable to this
matter.

 

b.                                      Offense Level.  Based upon USSG § 2B1.1,
the total offense level is 44, calculated as follows:

 

(a)(2)

 

Base Offense Level

 

6

 

 

 

 

 

 

 

(b)(1)(M)

 

Loss (over $400 million)

 

+30

 

 

5

--------------------------------------------------------------------------------


 

(b)(2)(C)

 

More than 250 victims

 

+6

 

 

 

 

 

 

 

(b)(l0)

 

Sophisticated means

 

+2

 

 

 

 

 

 

 

TOTAL

 

 

 

44

 

 

c.                                       Base Fine.  Based upon USSG §
8C2.4(a)(1), the base fine is $72,500,000.00 (the fine indicated in the Offense
Level Fine Table)

 

d.                                      Culpability Score. Based upon USSG §
8C2.5, the culpability score is 4, calculated as follows:

 

(a)

 

Base Culpability Score

 

5

 

 

 

 

 

 

 

(b)(3) 

 

the organization had 1000 or more employees and an individual within high-level
personnel of the organization participated in, condoned, or was willfully
ignorant of the offense

 

+4

 

 

 

 

 

 

 

(g)(1) 

 

The organization, prior to imminent threat of disclosure or government
investigation and within a reasonably prompt time after becoming aware of the
offense, reported the offense to appropriate governmental authorities, fully
cooperated in the investigation, and clearly demonstrated recognition and
affirmative acceptance of responsibility for its criminal conduct

 

- 5

 

 

 

 

 

 

 

TOTAL

 

 

 

4

 

 

Calculation of Fine Range:

 

Base Fine

 

$72,500,000

 

 

 

Multipliers

 

0.80 (min)/ 1.60 (max)

 

 

 

Fine Range

 

$58 million / $116 million

 

The Company agrees to pay a monetary penalty in the amount of $30 million, an
approximately 48% percent reduction off the bottom of the fine range, to the
United States Treasury within ten (10) days of the filing of the Information.
The Company and the Department agree that this fine is appropriate given the
facts and circumstances of this case, including: the nature and extent of
Company’s voluntary disclosure, extraordinary cooperation, and extensive
remediation in this

 

6

--------------------------------------------------------------------------------


 

matter. The $30 million penalty is final and shall not be refunded. Furthermore,
nothing in this Agreement shall be deemed an agreement by the Department that
$30 million is the maximum penalty that may be imposed in any future
prosecution, and the Department is not precluded from arguing in any future
prosecution that the Court should impose a higher fine, although the Department
agrees that under those circumstances, it will recommend to the Court that any
amount paid under this Agreement should be offset against any fine the Court
imposes as part of a future judgment. The Company acknowledges that no United
States tax deduction may be sought in connection with the payment of any part of
this $30 million penalty.

 

Conditional Release from Liability

 

8.                                      Subject to Paragraphs 14-18, the
Department agrees, except as provided herein, that it will not bring any
criminal or civil case against the Company related to the conduct described in
the Agreement and Attachment A or relating to information that the Company
disclosed to the Department and the United States Securities & Exchange
Commission prior to the date on which this Agreement was signed. The Department,
however, may use any information related to the conduct described in the
attached Statement of Facts against the Company: (a) in a prosecution for
perjury or obstruction of justice; (b) in a prosecution for making a false
statement; (c) in a prosecution or other proceeding relating to any crime of
violence; or (d) in a prosecution or other proceeding relating to a violation of
any provision of Title 26 of the United States Code.

 

a.                                      This Paragraph does not provide any
protection against prosecution for any future conduct by the Company.

 

b.                                      In addition, this Paragraph does not
provide any protection against prosecution of any present or former officer,
director, employee, shareholder, agent, consultant, contractor, or subcontractor
of the Company for any violations committed by them.

 

7

--------------------------------------------------------------------------------


 

Corporate Compliance Program

 

9.                                      The Company represents that it has
implemented and will continue to implement a compliance and ethics program
designed to prevent and detect violations of the federal securities fraud laws
and violations of federal laws relating to the Company’s relationships and
transactions with health care providers throughout its operations, including
those of its affiliates, agents, and joint ventures. Implementation of these
policies and procedures shall not be construed in any future enforcement
proceeding as providing immunity or amnesty for any crimes not disclosed to the
Department as of the date of signing of this Agreement for which the Company
would otherwise be responsible.

 

10.                               In order to address any deficiencies in its
internal controls, policies, and procedures, the Company represents that it has
undertaken, and will continue to undertake in the future, in a manner consistent
with all of its obligations under this Agreement, a review of its existing
internal controls, policies, and procedures regarding compliance with reporting
requirements under the federal securities fraud laws and federal laws relating
to the Company’s relationships and transactions with health care providers. If
necessary and appropriate, the Company will adopt new or modify existing
internal controls, policies, and procedures in order to ensure that the Company
maintains: (a) a system of internal accounting controls designed to ensure the
making and keeping of fair and accurate books, records, and accounts; and (b) a
rigorous compliance code, standards, and procedures designed to detect and deter
violations of federal laws relating to the Company’s relationships and
transactions with health care providers.

 

Corporate Compliance Reporting

 

11.                               The Company agrees that it will report to the
Department annually during the term of the Agreement regarding remediation and
implementation of the compliance measures described in Attachment C. These
reports will be prepared in accordance with Attachment D.

 

8

--------------------------------------------------------------------------------


 

Deferred Prosecution

 

12.                               In consideration of: (a) the past and future
cooperation of the Company described in Paragraphs 5 and 6 above; (b) the
Company’s payment of a criminal penalty of $30 million; and (c) the Company’s
implementation and maintenance of remedial measures as described in Paragraphs 9
and 10 above, the Department agrees that any prosecution of the Company for the
conduct set forth in the attached Statement of Facts, and for the conduct that
the Company disclosed to the Department prior to the signing of this Agreement,
be and hereby is deferred for the Term of this Agreement.

 

13.                               The Department further agrees that if the
Company fully complies with all of its obligations under this Agreement, the
Department will not continue the criminal prosecution against the Company
described in Paragraph 1 and, at the conclusion of the Term, this Agreement
shall expire. Within thirty (30) days of the Agreement’s expiration, the
Department shall seek dismissal of the criminal Information filed against the
Company described in Paragraph 1.

 

Breach of the Agreement

 

14.                               If, during the Term of this Agreement, the
Company (a) commits any felony under U.S. federal law subsequent to the signing
of this Agreement, (b) provides in connection with this Agreement deliberately
false, incomplete, or misleading information, (c) fails to cooperate as set
forth in Paragraphs 5-6 of this Agreement; (d) fails to implement a compliance
program as set forth in Paragraphs 9-10 of this Agreement and Attachment C; or
(e) otherwise fails specifically to perform or to fulfill completely each and
every one of the Company’s obligations under the Agreement, the Department shall
determine, in its sole discretion, whether the Company has breached the
Agreement. If the Department determines that the Company has breached the
Agreement, the Company shall thereafter be subject to prosecution for any
federal

 

9

--------------------------------------------------------------------------------


 

criminal violation of which the Department has knowledge, including but not
limited to, the charges in the Information described in. Paragraph 1, which may
be pursued by the Department in the U.S. District Court for the Western District
of Texas or any other appropriate venue. Any such prosecution may be premised on
information provided by the Company. Any such prosecution relating to the
conduct described in the attached Statement of Facts or relating to conduct
known to the Department prior to the date on which this Agreement was signed
that is not time-barred by the applicable statute of limitations on the date of
the signing of this Agreement may be commenced against the Company
notwithstanding the expiration of the statute of limitations between the signing
of this Agreement and the expiration of the Term plus one year. Thus, by signing
this Agreement, the Company agrees that the statute of limitations with respect
to any such prosecution that is not time-barred on the date of the signing of
this Agreement shall be tolled for the Term plus one year.

 

15.                               In the event that the Department determines
that the Company has breached this Agreement, the Department agrees to provide
the Company with written notice of such breach prior to instituting any
prosecution resulting from such breach. Within thirty (30) days of receipt of
such notice, the Company shall have the opportunity to respond to the Department
in writing to explain the nature and circumstances of such breach, as well as
the actions the Company has taken to address and remediate the situation, which
explanation the Department shall consider in determining whether to institute a
prosecution.

 

16.                               In the event that the Department determines
that the Company has breached this Agreement: (a) all statements made by or on
behalf of the Company to the Department or to the Court, including the attached
Statement of Facts, and any testimony given by the Company before a grand jury,
a court, or any tribunal, or at any legislative hearings, whether prior or

 

10

--------------------------------------------------------------------------------


 

subsequent to this Agreement, and any leads derived from such statements or
testimony, shall be admissible in evidence in any and all criminal proceedings
brought by the Department against the Company; and (b) the Company shall not
assert any claim under the United States Constitution, Rule 11(f) of the Federal
Rules of Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or any
other federal rule that statements made by or on behalf of the Company prior or
subsequent to this Agreement, or any leads derived therefrom, should be
suppressed or are otherwise inadmissible. The decision whether conduct or
statements of any current director or employee, or any person acting on behalf
of, or at the direction of, the Company will be imputed to the Company for the
purpose of determining whether the Company has violated any provision of this
Agreement shall be in the sole discretion of the Department.

 

17.                               The Company acknowledges that the Department
has made no representations, assurances, or promises concerning what sentence
may be imposed by the Court if the Company breaches this Agreement and this
matter proceeds to judgment. The Company further acknowledges that any such
sentence is solely within the discretion of the Court and that nothing in this
Agreement binds or restricts the Court in the exercise of such discretion.

 

18.                               No later than 90 days prior to the expiration
of the period of deferred prosecution specified in this Agreement, the Company,
by a representative officer, will certify to the Department that the Company has
met its disclosure obligations pursuant to Paragraph 6 of this Agreement. Such
certification will be deemed a material statement and representation by the
Company to the executive branch of the United States for purposes of 18 U.S.C. §
1001, and it will be deemed to have been made in the judicial district in which
this Agreement is filed.

 

Sale or Merger of Company

 

19.                               The Company agrees that in the event it sells,
merges, or transfers all or substantially all of its business operations as they
exist as of the date of this Agreement, whether

 

11

--------------------------------------------------------------------------------


 

such sale is structured as a sale, asset sale, merger, or transfer, it shall
include in any contract for sale, merger, or transfer a provision binding the
purchaser, or any successor in interest thereto, to the obligations described in
this Agreement. As regards any such purchaser or successor in interest thereto,
the terms of this Agreement shall not be construed to apply to that portion of
such purchaser’s or successor in interest’s assets or operations that are
unrelated to the Company.

 

Public Statements by Company

 

20.                               The Company expressly agrees that it shall
not, through present or future attorneys, officers, directors, employees, agents
or any other person authorized to speak for the Company make any public
statement, in litigation or otherwise, contradicting the acceptance of
responsibility by the Company set forth above or the facts described in the
attached Statement of Facts. Any such contradictory statement shall, subject to
cure rights of the Company described below, constitute a breach of this
Agreement, and the Company thereafter shall be subject to prosecution as set
forth in Paragraphs 14 through 16 of this Agreement. The decision whether any
public statement by any such person contradicting a fact contained in the
Statement of Facts will be imputed to the Company for the purpose of determining
whether it has breached this Agreement shall be at the sole discretion of the
Department. If the Department determines that a public statement by any such
person contradicts in whole or in part a statement contained in the Statement of
Facts, the Department shall so notify the Company, and the Company may avoid a
breach of this Agreement by publicly repudiating such statement(s) within five
(5) business days after notification. The Company shall be permitted to raise
defenses and to assert affirmative claims in other proceedings relating to the
matters set forth in the Statement of Facts provided that such defenses and
claims do not contradict, in whole or in part, a statement contained in the
Statement of Facts. This Paragraph does not apply to any statement made by any
present or former officer, director, employee, or agent of the Company in the
course of any criminal,

 

12

--------------------------------------------------------------------------------


 

regulatory, or civil case initiated against such individual, unless such
individual is speaking on behalf of the Company. In no event shall this
paragraph be construed as overriding the legal obligation of any present or
future attorney, officer, director, employee or agent of the Company to tell the
truth under oath at any trial or during any other court proceeding.

 

21.                               The Company agrees that if it, or any of its
direct or indirect subsidiaries or affiliates issues a press release or holds
any press conference in connection with this Agreement, the Company shall first
consult the Department to determine (a) whether the text of the release or
proposed statements at the press conference are true and accurate with respect
to matters between the Department and the Company; and (b) whether the
Department has any objection to the release.

 

22.                               The Department agrees, if requested to do so,
to bring to the attention of governmental and other debarment authorities the
facts and circumstances relating to the nature of the conduct underlying this
Agreement, including the nature and quality of the Company’s cooperation and
remediation. By agreeing to provide this information to debarment authorities,
the Department is not agreeing to advocate on behalf of the Company, but rather
is agreeing to provide facts to be evaluated independently by the debarment
authorities.

 

Limitations on Binding Effect of Agreement

 

23.                               This Agreement is binding on the Company and
the Department but specifically does not bind any other federal agencies, or any
state, local or foreign law enforcement or regulatory agencies, or any other
authorities, although the Department will bring the cooperation of the Company
and its compliance with its other obligations under this Agreement to the
attention of such agencies and authorities if requested to do so by the Company.

 

13

--------------------------------------------------------------------------------


 

Notice

 

24.                               Any notice to the Department under this
Agreement shall be given by personal delivery, overnight delivery by a
recognized delivery service, or registered or certified mail, addressed to
Benjamin D. Singer, Deputy Chief, Fraud Section, Criminal Division, U.S.
Department of Justice, 1400 New York Avenue N.W., Washington, D.C. 20005. Any
notice to the Company under this Agreement shall be given by personal delivery,
overnight delivery by a recognized delivery service, or registered or certified
mail, addressed to David Fitzgerald, President & Chief Executive Officer,
ArthroCare Corporation, 7000 W. William Cannon Drive, Building 1, Austin, Texas
78735. Notice shall be effective upon actual receipt by the Department or the
Company.

 

Complete Agreement

 

25.                               This Agreement sets forth all the terms of the
agreement between the Company and the Department. No amendments, modifications
or additions to this Agreement shall be valid unless they are in writing and
signed by the Department, the attorneys for the Company and a duly authorized
representative of the Company.

 

14

--------------------------------------------------------------------------------


 

AGREED:

 

 

 

 

 

FOR ARTHROCARE CORPORATION:

 

 

 

 

 

 

 

 

Date:

12/30/13

 

By:

/s/ David Fitzgerald

 

 

 

 

David Fitzgerald, President & CEO

 

 

 

 

ArthroCare Corporation

 

 

 

 

 

 

 

 

Date:

12/30/13

 

By:

/s/ R. Jeffrey Layne

 

 

 

 

R. Jeffrey Layne

 

 

 

 

Benjamin I. Koplin

 

 

 

 

Norton Rose Fulbright

 

 

 

 

Counsel for ArthroCare Corporation

 

 

 

 

 

 

 

 

Date:

12/30/13

 

By:

/s/ Richard S. Glaser, Jr.

 

 

 

 

Richard S. Glaser, Jr.

 

 

 

 

Parker Poe Adams & Bernstein LLP

 

 

 

 

Counsel for ArthroCare Corporation

 

 

 

 

 

 

 

 

Date:

12/30/13

 

By:

/s/ John E. Kelly

 

 

 

 

John E. Kelly

 

 

 

 

Bass Berry & Sims PLC

 

 

 

 

Counsel for ArthroCare Corporation

 

 

 

 

 

 

 

 

FOR THE DEPARTMENT OF JUSTICE:

 

 

 

 

 

 

JEFFREY H. KNOX

 

 

 

 

Chief, Fraud Section

 

 

 

 

Criminal Division

 

 

 

 

United States Department of Justice

 

 

 

 

 

 

 

 

Date:

12/30/13

 

By:

/s/ Benjamin D. Singer

 

 

 

 

Benjamin D. Singer

 

 

 

 

Deputy Chief

 

15

--------------------------------------------------------------------------------


 

COMPANY OFFICER’S CERTIFICATE

 

I have read this Agreement and carefully reviewed every part of it with outside
counsel for ArthroCare Corporation (the “Company”). I understand the terms of
this Agreement and voluntarily agree, on behalf of the Company, to each of its
terms. Before signing this Agreement, I consulted outside counsel for the
Company. Counsel fully advised me of the rights of the Company, of possible
defenses, of the Sentencing Guidelines’ provisions, and of the consequences of
entering into this Agreement.

 

I have carefully reviewed the terms of this Agreement with the Board of
Directors of the Company. I have advised and caused outside counsel for the
Company to advise the Board of Directors fully of the rights of the Company, of
possible defenses, of the Sentencing Guidelines’ provisions, and of the
consequences of entering into the Agreement.

 

No promises or inducements have been made other than those contained in this
Agreement. Furthermore, no one has threatened or forced me, or to my knowledge
any person authorizing this Agreement on behalf of the Company, in any way to
enter into this Agreement. I am also satisfied with outside counsel’s
representation in this matter. I certify that I am the President and Chief
Executive Officer for the Company and that I have been duly authorized by the
Company to execute this Agreement on behalf of the Company.

 

Date: December 31, 2013

 

 

 

 

 

 

 

 

 

 

ARTHROCARE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ David Fitzgerald

 

 

 

David Fitzgerald

 

 

 

President & Chief Executive Officer

 

16

--------------------------------------------------------------------------------


 

CERTIFICATE OF COUNSEL

 

I am counsel for ArthroCare Corporation (the “Company”) in the matter covered by
this Agreement. In connection with such representation, I have examined relevant
Company documents and have discussed the terms of this Agreement with the
Company Board of Directors. Based on our review of the foregoing materials and
discussions, I am of the opinion that the representative of the Company has been
duly authorized to enter into this Agreement on behalf of the Company and that
this Agreement has been duly and validly authorized, executed, and delivered on
behalf of the Company and is a valid and binding obligation of the Company.
Further, I have carefully reviewed the terms of this Agreement with the Board of
Directors and the President and Chief Executive Officer of the Company. I have
fully advised them of the rights of the Company, of possible defenses, of the
Sentencing Guidelines’ provisions and of the consequences of entering into this
Agreement. To my knowledge, the decision of the Company to enter into this
Agreement, based on the authorization of the Board of Directors, is an informed
and voluntary one.

 

 

Date: December 31, 2013

 

 

 

 

 

 

 

 

 

 

By:

/s/ R. Jeffrey Layne

 

 

 

R. Jeffrey Layne

 

 

 

Norton Rose Fulbright

 

 

 

Counsel for ArthroCare Corporation

 

17

--------------------------------------------------------------------------------


 

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

 

UNITED STATES OF AMERICA,

)

CRIMINAL NO.

 

)

 

Plaintiff,

)

 

 

)

INFORMATION

 

)

 

v.

)

 

 

)

 

ARTHROCARE CORPORATION,

)

[Violation: 18 U.S.C. § 1349- Conspiracy to

 

)

Commit Wire and Securities Fraud]

Defendant.

)

 

 

INFORMATION

 

THE UNITED STATES CHARGES:

 

General Allegations

 

At all relevant times to this Information:

 

Relevant Individuals and Entities

 

I.                                           The Defendant, ArthroCare
Corporation (“ArthroCare”), was a Delaware corporation headquartered in Austin,
Texas.

 

2.                                         Among other products, ArthroCare sold
medical devices that used its patented technology, called Coblation, to
physicians and surgery centers. Coblation technology was designed to be used by
physicians in surgical procedures to remove soft tissue in a way that was
minimally invasive.

 

3.                                         ArthroCare sold medical devices
directly to physicians, surgery centers, and other end-users through its sales
representatives and sales agents. In addition, ArthroCare sold

 

--------------------------------------------------------------------------------


 

medical devices to distributors, who would then resell ArthroCare’s products to
physicians, surgery centers, and other end-users.

 

4.                                         ArthroCare’s stock was traded
publicly on NASDAQ, a national securities exchange, and its stock was registered
with the United States Securities and Exchange Commission (“SEC”) pursuant to
Section 12(b) of the Securities Exchange Act of 1934.

 

5.                                         DiscoCare, Inc. (“DiscoCare”) was a
privately owned Delaware corporation, which was incorporated in 2005. DiscoCare
was located at 2047 Palm Beach Lakes, Suite 200, West Palm Beach, Florida.
ArthroCare was DiscoCare’s only supplier. At various times, DiscoCare was
ArthroCare’s largest single distributor of medical devices. On December 31,
2007, ArthroCare acquired DiscoCare.

 

6.                                         Distributor I was a privately owned
Oklahoma corporation, which was incorporated in 1988. Distributor 1 acted as a
sales agent and then as a distributor of ArthroCare’s medical devices.

 

7.                                         Distributor 2 was a privately owned
California corporation, which was incorporated in 1982. Distributor 2 acted as a
distributor of ArthroCare’s medical devices.

 

8.                                         Distributor 3 was a privately owned
Pennsylvania corporation, which was incorporated in 1981. Distributor 3 acted as
a sales agent and then as a distributor of ArthroCare’s medical devices.

 

9.                                         Distributor 4 was a privately owned
Australian limited liability company. Distributor 4 acted as a distributor of
ArthroCare medical devices until August 2006, when ArthroCare acquired
Distributor 4.

 

10.                                   From 1997 until February 2009, Michael
Baker was employed by ArthroCare. For the entire time period of his employment,
Baker was the Chief Executive Officer of

 

2

--------------------------------------------------------------------------------


 

ArthroCare. Baker also served as a Director on ArthroCare’s Board of Directors.
All employees of ArthroCare ultimately reported to Baker.

 

11.                                  From 2004 until December 2008, Michael Gluk
was employed by ArthroCare. From 2004 until approximately May 2006, Gluk was
Vice President of Finance and Administration. From approximately May 2006 until
December 2008, Gluk was the Chief Financial Officer of ArthroCare. As Chief
Financial Officer, all finance and accounting staff at ArthroCare reported to
Gluk.

 

12.                                  From 1997 until December 2008, John Raffle
was employed by ArthroCare. From approximately June 2001 until approximately
May 2006, Raffle was Vice President of Corporate Development and Legal Affairs.
From approximately May 2006 until December 2008, Raffle was the Senior Vice
President of Strategic Business Units. As Senior Vice President of Strategic
Business Units, all marketing and sales staff at ArthroCare reported to Raffle.

 

13.                                   From 2001 until December 2008, David
Applegate was employed by ArthroCare. In approximately February 2004, Applegate
became the Vice President in charge of ArthroCare’s Spine division. As the Vice
President in charge of the Spine division, all marketing staff in the Spine
division reported to Applegate. In 2006, all sales staff in the Spine division
also began reporting to Applegate. In April2008, Applegate was promoted to
Senior Vice President.

 

The Federal Securities Laws and SEC Rules and Regulations

 

14.                                    The SEC was an independent agency of the
United States government that was charged by law with preserving honest and
efficient markets in securities. The federal securities laws, regulations, and
rules were designed to ensure that the financial information of publicly

 

3

--------------------------------------------------------------------------------


 

traded companies was accurately recorded and disclosed to the investing public.
As a publicly traded company, ArthroCare and its directors, officers, and
employees were required to comply with the federal securities laws, regulations,
and rules. Under the federal securities laws and regulations, ArthroCare was
required, among other things, to file with the SEC annual reports (known as SEC
Forms 10-K), quarterly reports (known as SEC Forms 10-Q), and other periodic
reports that included accurate and reliable financial statements.

 

The Scheme to Defraud

 

A.                                   Overview of the Scheme

 

15.                                  From at least December 2005 through in or
about December 2008, Baker, Gluk, Raffle, Applegate, and others, known and
unknown, devised, intended to devise, and executed a scheme to defraud
ArthroCare’s shareholders and members of the investing public by: (a) inflating
falsely ArthroCare’s revenue by tens of millions of dollars; (b) concealing the
nature and financial significance of ArthroCare’s relationship with DiscoCare
and other distributors; and (c) using a series of sham transactions to
manipulate ArthroCare’s revenue and earnings as reported to investors.

 

B.                                   Purpose ofthe Scheme

 

16.                                   The purpose of the scheme was to:
(a) conceal from ArthroCare’s shareholders, the investing public, and
ArthroCare’s external auditors the true nature of the purported sales to
ArthroCare’s distributors; (b) make materially false and fraudulent
representations to ArthroCare’s shareholders and the investing public about
ArthroCare’s financial condition in order to maintain and increase the market
price of ArthroCare’s stock; and (c) enrich Baker,

 

4

--------------------------------------------------------------------------------


 

Gluk, Raffle, and others through the continued receipt of compensation and the
appreciation of their own ArthroCare stock and stock options,

 

17.                                   Baker, Gluk, Raffle, Applegate, and others
inflated falsely ArthroCare’s sales and revenue through a series of
end-of-quarter transactions involving ArthroCare’s distributors, including
DiscoCare and Distributors 1 through 4. After Baker, Gluk, Raffle, Applegate,
and others determined the type and amount of product to be shipped to
distributors based on ArthroCare’s need to meet sales forecasts, rather than the
distributors’ need for the products, Baker, Gluk, Raffle, Applegate, and others
caused ArthroCare to ship millions of dollars worth of ArthroCare’s medical
devices to its distributors at the end of quarters. ArthroCare would then report
these shipments as sales in its quarterly and annual filings at the time of the
shipment, enabling the company to meet or exceed internal and external earnings
forecasts.

 

18.                                   However, as Baker, Gluk, Raffle, and
Applegate knew, ArthroCare’s distributors agreed to accept shipment of millions
of dollars of excess inventory because ArthroCare had agreed to: (a) provide the
distributors extended payment terms; (b) pay the distributors substantial,
upfront cash commissions; (c) allow the distributors to return the product; and
(d) in some cases, acquire the distributor and the excess inventory so that the
distributor would not have to ultimately pay ArthroCare for the products at all.

 

19.                                   Baker, Gluk, Raffle, and Applegate caused
ArthroCare to inflate falsely its revenue by tens of millions of dollars, as
ArthroCare was prohibited from counting such shipments as sales under the
accounting rules governing revenue recognition and also under ArthroCare’s
internal revenue recognition policy. In addition, ArthroCare failed to disclose
the conditions related to the shipment of the product in its quarterly and
annual filings, and instead claimed in its filings that that it was following
the revenue recognition rules. In essence, Baker,

 

5

--------------------------------------------------------------------------------


 

Gluk, Raffle, and Applegate caused ArthroCare to park tens of millions of
dollars of its inventory with its distributors, while causing ArthroCare to
inform investors that it had actually sold the product.

 

20.                                Baker, Gluk, Raffle, and others also
concealed the nature and extent of ArthroCare’s relationship with DiscoCare and
other distributors. With respect to DiscoCare, Baker, Gluk, Raffle, Applegate,
and others arranged to have ArthroCare purchase DiscoCare on December 3 I, 2007
to conceal from investors the nature and financial significance of ArthroCare’s
relationship with DiscoCare, including that: (a) DiscoCare was, by far,
ArthroCare’s largest single source of revenue from December 2005 through
December 2007, and that ArthroCare reported over $37 million in revenue in its
publicly filed financial statements based on purported sales to DiscoCare;
(b) DiscoCare accounted for ahnost all of the growth in ArthroCare’s Spine
division during that time period; (c) DiscoCare accounted for almost all of the
growth in ArthroCare’s Sports division in the Third and Fourth Quarters of2007;
(d) DiscoCare’s receivable to ArthroCare (the amount that DiscoCare owed to
ArthroCare) was, by far, the largest of any ArthroCare customer, and that by
December 2007, DiscoCare owed ArthroCare over $26 million; (e) ArthroCare billed
DiscoCare nearly four times as much for medical devices as compared to what
ArthroCare billed its other customers; and (f) the vast majority ofDiscoCare’s
business was contingent on obtaining payment for the medical devices it
purchased from ArthroCare through the settlement of personal injury cases.

 

21.                                  Baker, Gluk, Raffle, Applegate, and others
also manipulated ArthroCare’s revenue and earnings reported to investors through
a series of sham transactions. When Baker, Gluk, Raffle, Applegate, and others
learned, after the end of a reporting period, that ArthroCare’s revenues or
earnings were less than a desired amount, they caused ArthroCare to manipulate

 

6

--------------------------------------------------------------------------------


 

revenue or earnings through sham transactions designed to increase revenue or
earnings. When Baker, Gluk, Raffle, Applegate, and others learned, after the end
of a reporting period, that ArthroCare’s revenues exceeded a desired amount,
they caused ArthroCare to enter into sham transactions that lowered revenue.

 

C.                                   False Inflation of ArthroCare’s Earnings

 

22.                                   Shareholders of ArthroCare stock, stock
market analysts, and members of the investing public tracked ArthroCare’s
earnings per share or “EPS.” EPS was considered a key determinant of a company’s
share price because it reflected a company’s profitability. ArthroCare reported
its EPS each quarter in Forms 10-Q, and each year in Forms 10-K, which were
filed with the SEC.

 

23.                                  Between in or about 2005 through in or
about July 2008, ArthroCare executives communicated to the shareholders of
ArthroCare stock, stock market analysts, and members of the investing public
that ArthroCare would grow revenue and EPS by at least twenty percent each year.

 

24.                                  Based in part on these communications from
ArthroCare executives, and prior to ArthroCare’s financial reporting for each
quarter and for each year, stock market analysts issued forecasts for the
company’s EPS. The average of the analysts’ predictions about ArthroCare’s EPS
was referred to as the “consensus EPS.”

 

25.                                  Baker, Gluk, Raffle, and other senior
executives at ArthroCare closely tracked the consensus EPS for each quarter and
each year.

 

26.                                   For each financial reporting period from
December 2005 through December 2007, ArthroCare purportedly met or exceeded the
stock market analysts’ consensus EPS.

 

7

--------------------------------------------------------------------------------


 

27.                                  As described in Paragraphs 15 through 21
above, Baker, Gluk, Raffle, Applegate, and others directed the end-of-quarter
shipments to ArthroCare’s distributors and engaged in other sham transactions in
order to overcome quarterly revenue shortfalls and to meet the consensus EPS.
Baker, Gluk, Raffle, Applegate, and others concealed the true nature of the
purported sales on the end-of-quarter shipments from ArthroCare’s external
auditors so that ArthroCare could recognize as revenue the purported sales in
ArthroCare’s publicly filed financial statements and so that ArthroCare would
meet the consensus EPS.

 

D.                                   The Victims

 

28.                                  Between December 2005 and December 2008,
ArthroCare’s shareholders held more than 25 million shares of ArthroCare stock.

 

29.                                   On July 21, 2008, ArthroCare announced
publicly that it would be restating its previously reported financial results
from the Third Quarter 2006 through the First Quarter 2008. That day, the price
of ArthroCare shares dropped from approximately $40.03 to approximately $23.21
per share. On December 19, 2008, ArthroCare announced publicly that it had
identified accounting errors and possible irregularities in its revenue
recognition practices going back to 2005. That day, the price of ArthroCare
shares dropped from approximately $16.23 to approximately $5.92 per share.

 

30.                                   The scheme to defraud caused a loss to
shareholder victims of ArthroCare of over $400 million.

 

8

--------------------------------------------------------------------------------


 

THE CHARGES

 

COUNT ONE

Conspiracy to Commit Wire and Securities Fraud

(18 u.s.c. § 1349)

 

31.                                  Paragraphs 1 through 30 of this Information
are realleged and incorporated by reference as though fully set forth herein.

 

32.                                  Between approximately December 2005, the
exact date being unknown to the Grand Jury, through at least December 2008, in
the Western District of Texas and elsewhere, the defendant ARTHROCARE
CORPORATION did knowingly and willfully conspire and agree with others to commit
certain offenses against the United States, namely:

 

a.             wire fraud, that is, to knowingly and with intent to defraud,
devise and intend to devise a scheme and artifice to defraud, and to obtain
money and property by means of materially false and fraudulent pretenses,
representations, and promises, knowing that they were false and fraudulent when
made, and transmitting and causing certain wire communications to be transmitted
in interstate and foreign commerce, for the purpose of executing the scheme and
artifice, in violation of Title 18, United States Code, Section 1343; and

 

b.             securities fraud, that is, to knowingly and intentionally execute
a scheme and artifice (i) to defraud any person in connection with any security
of ArthroCare, an issuer with a class of securities registered under § 12 of the
Securities Exchange Act of 1934 (Title 15, United States Code,§ 781), and
(ii) to obtain, by means of materially false and fraudulent pretenses,
representations, and promises, any money and property in connection with the
purchase and sale of any security of ArthroCare, an issuer with a class of

 

9

--------------------------------------------------------------------------------


 

securities registered under § 12 of the Securities Exchange Act of 1934 (Title
15, United States Code,§ 781), in violation of Title 18, United States Code,
Section 1348.

 

Purpose of the Conspiracy

 

33.                                   The United States realleges and
incorporates by reference Paragraph 16 of this Information as a description of
the purpose of the conspiracy.

 

Manner and Means

 

34.                                   The United States realleges and
incorporates by reference Paragraphs 16 through 27 of this Information as a
description of the manner and means of the conspiracy.

 

All in violation of Title 18, United States Code, Section 1349.

 

 

JEFFREY H. KNOX

 

Chief
Fraud Section, Criminal Division

 

U.S. Department of Justice

 

 

 

 

 

By:

/s/ Benjamin D. Singer

 

 

Benjamin D. Singer

 

 

Deputy Chief

 

 

Fraud Section, Criminal Division

 

 

U.S. Department of Justice

 

10

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

STATEMENT OF FACTS

 

I.                                The following Statement of Facts is
incorporated by reference as part of the Deferred Prosecution Agreement (the
“Agreement”) between the United States Department of Justice, Criminal Division,
Fraud Section (the “Department”)  and ArthroCare Corporation (“ArthroCare”).
ArthroCare hereby agrees and stipulates that the following information is true
and accurate.  ArthroCare admits, accepts, and acknowledges that it is
responsible for the acts of its officers, directors, employees, and agents as
set forth below.  Should the Department pursue the prosecution that is deferred
by this Agreement, ArthroCare agrees that it will neither contest the
admissibility of, nor contradict, this Statement of Facts in any such
proceeding.  If this matter were to proceed to trial, the Department would prove
beyond a reasonable doubt, by admissible evidence, the facts alleged below and
set forth in the criminal Information attached to this Agreement.  This evidence
would establish the following:

 

2.                              From between in or about December 2005 and
continuing through in or about December 2008, in the Western District of Texas
and elsewhere, the Defendant

 

ARTHROCARE  CORPORATION

 

did knowingly and willfully conspire and agree with Michael Baker, Michael Gluk,
John Raffle, David Applegate and others to commit certain offenses against the
United States, namely:

 

a.                       wire fraud, that is, to knowingly and with intent to
defraud, devise and intend to devise a scheme and artifice to defraud, and to
obtain money and property by means of materially false and fraudulent pretenses,
representations,  and promises, knowing that they were false and fraudulent when
made, and transmitting and causing certain

 

A-1

--------------------------------------------------------------------------------


 

wire communications  to be transmitted in interstate and foreign commerce, for
the purpose of executing the scheme and artifice, in violation of Title 18,
United States Code, Section 1343; and

 

b.                        securities fraud, that is, to knowingly and
intentionally execute a scheme and artifice (i) to defraud any person in
connection with any security of ArthroCare, an issuer with a class of securities
registered under § 12 of the Securities Exchange Act of 1934 (Title 15, United
States Code,§ 781), and (ii) to obtain, by means of materially false and
fraudulent pretenses, representations,  and promises, any money and property in
connection with the purchase and sale of any security of ArthroCare, an issuer
with a class of securities registered under § 12 of the Securities Exchange Act
of 1934 (Title 15, United States Code,§ 781),  in violation of Title 18, United
States Code, Section 1348.

 

Relevant Individuals and Entities

 

3.                           ArthroCare Corporation (“ArthroCare”) was a
Delaware corporation headquartered in Austin, Texas.

 

4.                           Among other products, ArthroCare sold medical
devices that used its patented technology, called Coblation, to physicians and
surgery centers.  Coblation technology was designed to be used by physicians in
surgical procedures to remove soft tissue in a way that was minimally invasive.

 

5.                               ArthroCare sold medical devices directly to
physicians, surgery centers, and other end-users through its sales
representatives and sales agents. In addition, ArthroCare sold

 

A-2

--------------------------------------------------------------------------------


 

medical devices to distributors, who would then resell ArthroCare’s products to
physicians, surgery centers, and other end-users.

 

6.                                 ArthroCare’s stock was traded publicly on
NASDAQ,  a national securities exchange, and its stock was registered with the
United States Securities and Exchange Commission (“SEC”) pursuant to
Section 12(b) of the Securities Exchange Act of 1934.

 

7.                                DiscoCare, Inc. (“DiscoCare”)  was a privately
owned Delaware corporation, which was incorporated in 2005.  DiscoCare was
located at 2047 Palm Beach Lakes, Suite 200, West Pahn Beach, Florida. 
ArthroCare was DiscoCare’s only supplier.  At various times, DiscoCare was
ArthroCare’s largest single distributor of medical devices.  On December 31,
2007, ArthroCare acquired DiscoCare.

 

8.                               Distributor 1 was a privately owned Oklahoma
corporation, which was incorporated in 1988.  Distributor 1 acted as a sales
agent and then as a distributor of ArthroCare’s medical devices.

 

9.                               Distributor 2 was a privately owned California
corporation,  which was incorporated in 1982.  Distributor 2 acted as a
distributor of ArthroCare’s medical devices.

 

10.                       Distributor 3 was a privately owned Pennsylvania
corporation, which was incorporated in 1981.  Distributor 3 acted as a sales
agent and then as a distributor of ArthroCare’s medical devices.

 

11.                      Distributor 4 was a privately owned Australian limited
liability company. Distributor 4 acted as a distributor of ArthroCare medical
devices until August 2006, when ArthroCare acquired Distributor 4.

 

A-3

--------------------------------------------------------------------------------


 

12.                        From 1997 until February 2009, Michael Baker was
employed by ArthroCare. For the entire time period of his employment, Baker was
the Chief Executive Officer of ArthroCare. Baker also served as a Director on
ArthroCare’s Board of Directors. All employees of ArthroCare ultimately reported
to Baker.

 

13.                        From 2004 until December 2008, Michael Gluk was
employed by ArthroCare. From 2004 until approximately May 2006, Gluk was Vice
President of Finance and Administration. From approximately May 2006 until
December 2008, Gluk was the Chief Financial Officer of ArthroCare. As Chief
Financial Officer, all finance and accounting staff at ArthroCare reported to
Gluk.

 

14.                        From 1997 until December 2008, John Raffle was
employed by ArthroCare. From approximately June 2001 until approximately
May 2006, Raffle was Vice President of Corporate Development and Legal Affairs.
From approximately May 2006 until December 2008, Raffle was the Senior Vice
President of Strategic Business Units. As Senior Vice President of Strategic
Business Units, all marketing and sales staff at ArthroCare reported to Raffle.

 

15.                        From 2001 until December 2008, David Applegate was
employed by ArthroCare. In approximately February 2004, Applegate became the
Vice President in charge of ArthroCare’s Spine division. As the Vice President
in charge of the Spine division, all marketing staff in the Spine division
reported to Applegate. In 2006, all sales staff in the Spine division also began
reporting to Applegate. In April 2008, Applegate was promoted to Senior Vice
President.

 

A-4

--------------------------------------------------------------------------------


 

The Federal Securities Laws and SEC Rules and Regulations

 

16.                        The SEC was an independent agency of the United
States government that was charged by law with preserving honest and efficient
markets in securities.  The federal securities laws, regulations, and rules were
designed to ensure that the fmancial information of publicly traded companies
was accurately recorded and disclosed to the investing public.  As a publicly
traded company, ArthroCare and its directors, officers, and employees were
required to comply with the federal securities laws, regulations, and rules. 
Under the federal securities laws and regulations, ArthroCare was required,
among other things, to file with the SEC annual reports (kuown as SEC Forms
10-K), quarterly reports (kuown as SEC Forms 10-Q), and other periodic reports
that included accurate and reliable financial statements.

 

The Scheme to Defraud

 

A.                                    Overview of the Scheme

 

17.                       From at least December 2005 through in or about
December 2008, Baker, Gluk, Raffle, Applegate, and others, kuown and unkuown,
devised, intended to devise, and executed a scheme to defraud ArthroCare’s
shareholders and members of the investing public by:  (a) inflating falsely
ArthroCare’s revenue by tens of millions of dollars; (b) concealing the nature
and financial significance of ArthroCare’s relationship with DiscoCare and other
distributors; and (c) using a series of sham transactions to manipulate
ArthroCare’s revenue and earnings as reported to investors.

 

A-5

--------------------------------------------------------------------------------


 

B.                                    Purpose of the Scheme

 

18.                       The purpose of the scheme was to:  (a) conceal from
ArthroCare’s shareholders, the investing public, and ArthroCare’s external
auditors the true nature of the purported sales to ArthroCare’s distributors;
(b) make materially false and fraudulent representations to ArthroCare’s
shareholders and the investing public about ArthroCare’s financial condition in
order to maintain and increase the market price of ArthroCare’s stock; and
(c) enrich Baker, Gluk, Raffle, and others through the continued receipt of
compensation and the appreciation of their own ArthroCare stock and stock
options.

 

19.                       Baker, Gluk, Raffle, Applegate, and others inflated
falsely ArthroCare’s sales and revenue through a series of end-of-quarter
transactions involving ArthroCare’s distributors, including DiscoCare and
Distributors 1 through 4.  After Baker, Gluk, Raffle, Applegate, and others
determined the type and amount of product to be shipped to distributors based on
ArthroCare’s need to meet sales forecasts, rather than the distributors’  need
for the products, Baker, Gluk, Raffle, Applegate, and others caused ArthroCare
to ship millions of dollars worth of ArthroCare’s medical devices to its
distributors at the end of quarters.  ArthroCare would then report these
shipments as sales in its quarterly and annual filings at the time of the
shipment, enabling the company to meet or exceed internal and external earnings
forecasts.

 

20.                        However, as Baker, Gluk, Raffle, and Applegate knew,
ArthroCare’s distributors agreed to accept shipment of millions of dollars of
excess inventory because ArthroCare had agreed to:  (a) provide the distributors
extended payment terms; (b) pay the distributors substantial, upfront cash
commissions; (c) allow the distributors to return the product; and (d) in

 

A-6

--------------------------------------------------------------------------------


 

some cases, acquire the distributor and the excess inventory so that the
distributor would not have to ultimately pay ArthroCare for the products at all.

 

21.                          Baker, Gluk, Raffle, and Applegate caused
ArthroCare to inflate falsely its revenue by tens of millions of dollars, as
ArthroCare was prohibited from counting such shipments as sales under the
accounting rules governing revenue recognition and also under ArthroCare’s
internal revenue recognition policy.  In addition, ArthroCare failed to disclose
the conditions related to the shipment of the product in its quarterly and
annual filings, and instead claimed in its filings that it was following the
revenue recognition rules.  In essence, Baker, Gluk, Raffle, and Applegate
caused ArthroCare to park tens of millions of dollars of its inventory with its
distributors, while causing ArthroCare to inform investors that it had actually
sold the product.

 

22.                         Baker, Gluk, Raffle, and others also concealed the
nature and extent of ArthroCare’s relationship with DiscoCare and other
distributors.  With respect to DiscoCare, Baker, Gluk, Raffle, Applegate, and
others arranged to have ArthroCare purchase DiscoCare on December 31,2007 to
conceal from investors the nature and financial significance of ArthroCare’s
relationship with DiscoCare, including that:  (a) DiscoCare was, by far,
ArthroCare’s largest single source of revenue from December 2005 through
December 2007, and that ArthroCare reported over $37 million in revenue in its
publicly filed financial statements based on purported sales to DiscoCare;
(b) DiscoCare accounted for almost all of the growth in ArthroCare’s Spine
division during that time period; (c) DiscoCare accounted for almost all of the
growth in ArthroCare’s Sports division in the Third and Fourth Quarters of2007;
(d) DiscoCare’s receivable to ArthroCare (the amount that DiscoCare owed to
ArthroCare) was, by

 

A-7

--------------------------------------------------------------------------------


 

far, the largest of any ArthroCare customer, and that by December 2007,
DiscoCare owed ArthroCare over $26 million; (e) ArthroCare billed DiscoCare
nearly four times as much for medical devices as compared to what ArthroCare
billed its other customers; and (f) the vast majority ofDiscoCare’s business was
contingent on obtaining payment for the medical devices it purchased from
ArthroCare through the settlement of personal injury cases.

 

23.                         Baker, Gluk, Raffle, Applegate, and others also
manipulated ArthroCare’s revenue and earnings reported to investors through a
series of sham transactions.  When Baker, Gluk, Raffle, Applegate, and others
learned, after the end of a reporting period, that ArthroCare’s revenues or
earnings were less than a desired amount, they caused ArthroCare to manipulate
revenue or earnings through sham transactions designed to increase revenue or
earnings.  When Baker, Gluk, Raffle, Applegate, and others learned, after the
end of a reporting period, that ArthroCare’s revenues exceeded a desired amount,
they caused ArthroCare to enter into sham transactions that lowered revenue.

 

C.                                    False Inflation of ArthroCare’s Earnings

 

24.                         Shareholders of ArthroCare stock, stock market
analysts, and members of the investing public tracked ArthroCare’s earnings per
share or “EPS.”  EPS was considered a key determinant of a company’s  share
price because it reflected a company’s profitability. ArthroCare reported its
EPS each quarter in Forms 10-Q, and each year in Forms 10-K, which were filed
with the SEC.

 

25.                        Between in or about 2005 through in or about
July 2008, ArthroCare executives communicated  to the shareholders of ArthroCare
stock, stock market analysts, and members of

 

A-8

--------------------------------------------------------------------------------


 

the investing public that ArthroCare would grow revenue and EPS by at least
twenty percent each year.

 

26.                         Based in part on these conununications from
ArthroCare executives, and prior to ArthroCare’s financial reporting for each
quarter and for each year, stock market analysts issued forecasts for the
company’s EPS.  The average of the analysts’ predictions about ArthroCare’s EPS
was referred to as the “consensus EPS.”

 

27.                         Baker, Gluk, Raffle, and other senior executives at
ArthroCare closely tracked the consensus EPS for each quarter and each year.

 

28.                         For each financial reporting period from
December 2005 through December 2007, ArthroCare purportedly met or exceeded the
stock market analysts’  consensus EPS.

 

29.                         As described in Paragraphs 17 through 23 above,
Baker, Gluk, Raffle, Applegate, and others directed the end-of-quarter shipments
to ArthroCare’s distributors and engaged in other sham transactions in order to
overcome quarterly revenue shortfalls and to meet the consensus EPS.  Baker,
Gluk, Raffle, Applegate, and others concealed the true nature of the purported
sales on the end-of-quarter shipments from ArthroCare’s external auditors so
that ArthroCare could recognize as revenue the purported sales in ArthroCare’s
publicly filed financial statements and so that ArthroCare would meet the
consensus EPS.

 

D.                                    The Victims

 

30.                        Between December 2005 and December 2008, ArthroCare’s
shareholders held more than 25 million shares of ArthroCare stock.

 

A-9

--------------------------------------------------------------------------------


 

31.                         On July 21,2008, ArthroCare announced publicly that
it would be restating its previously reported fmancial results from the Third
Quarter 2006 through the First Quarter 2008. That day, the price of ArthroCare
shares dropped from approximately $40.03 to approximately $23.21 per share. On
December 19, 2008, ArthroCare announced publicly that it had identified
accounting errors and possible irregularities in its revenue recognition
practices going back to 2005.  That day, the price of ArthroCare shares dropped
from approximately $16.23 to approximately $5.92 per share.

 

32.                         The scheme to defraud caused a loss to shareholder
victims of ArthroCare of over $400 million.

 

A-10

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

CERTIFICATE OF CORPORATE RESOLUTIONS

 

WHEREAS, ArthroCare Corporation (the “Company”) has been engaged in discussions
with the United States Department of Justice, Criminal Division, Fraud
Section (the “Department”) regarding issues arising in relation to  senior
executives of ArthroCare Corporation misleading investors and the general public
regarding the financial condition and results of the Company; and

 

WHEREAS, in order to resolve such discussions, it is proposed that the Company
enter into a certain agreement with the Department; and

 

WHEREAS, the Company’s President and Chief Executive Officer, David Fitzgerald,
together with outside counsel for the Company, have advised the Board of
Directors of the Company of its rights, possible defenses, the Sentencing
Guidelines’ provisions, and the consequences of entering into such agreement
with the Department;

 

Therefore, the Board of Directors has RESOLVED that:

 

I.             The Company (a) acknowledges the filing of the one-count
Information charging the Company with a violation of Title 18, United States
Code, Sections 1349; (b) waives indictment on such charges and enters into a
deferred prosecution agreement with the Department; and (c) agrees to accept
monetary criminal penalties against Company totaling $30 million, and to pay a
total of $30 million to the United States Treasury with respect to the conduct
described in the Information;

 

2.             The Company accepts the terms and conditions of this Agreement,
including, but not limited to, (a) a knowing waiver of its rights to a speedy
trial pursuant to the Sixth

 

B-1

--------------------------------------------------------------------------------


 

Amendment to the United States Constitution, Title 18, United States Code,
Section 3161, and Federal Rule of Criminal Procedure 48(b); and (b) a knowing
waiver for purposes of this Agreement and any charges by the United States
arising out of the conduct described in the attached Statement of Facts, any
objection with respect to venue, and consents to the filing of the Information,
as provided under the terms of this Agreement, in the United States District
Court for the Western District of Texas; and (c) a knowing waiver of any
defenses based on the statute of limitations for any prosecution relating to the
conduct described in the attached Statement of Facts or relating to conduct
known to the Department prior to the date on which this Agreement was signed
that is not time-barred by the applicable statute of limitations on the date of
the signing of this Agreement.

 

3.             The President and Chief Executive Officer of the Company, David
Fitzgerald, is hereby authorized, empowered and directed, on behalf of the
Company, to execute the Deferred Prosecution Agreement substantially in such
form as reviewed by this Board of Directors at this meeting with such changes as
the President and Chief Executive Officer of the Company, David Fitzgerald, may
approve;

 

4.             The President and Chief Executive Officer of the Company, David
Fitzgerald, is hereby authorized, empowered and directed to take any and all
actions as may be necessary or appropriate and to approve the forms, terms or
provisions of any agreement or other documents as may be necessary or
appropriate, to carry out and effectuate the purpose and intent of the foregoing
resolutions; and

 

5.             All of the actions of the President and Chief Executive Officer
of the Company, David Fitzgerald, which actions would have been authorized by
the foregoing resolutions except

 

B-2

--------------------------------------------------------------------------------


 

that such actions were taken prior to the adoption of such resolutions, are
hereby severally ratified, confirmed, approved, and adopted as actions on behalf
of the Company.

 

 

Date:  12/30/2013

 

 

 

By:

/s/ Todd Newton

 

 

Todd Newton
Executive Vice President
Chief Financial Officer
Assistant Corporate Secretary
ArthroCare Corporation

 

B-3

--------------------------------------------------------------------------------

 


 

ATTACHMENT C

 

CORPORATE COMPLIANCE PROGRAM

 

In order to address any deficiencies in its internal controls, compliance code,
policies, and procedures regarding compliance with the federal securities fraud
laws and federal laws relating to its relationships and transactions with health
care providers, ArthroCare Corporation (the “Company”) agrees to continue to
conduct, in a manner consistent with all of its obligations under this
Agreement, appropriate reviews of its existing internal controls, policies, and
procedures.

 

Where necessary and appropriate, the Company agrees to adopt new or to modify
existing internal controls, compliance code, policies, and procedures in order
to ensure that it maintains: (a) a system of internal accounting controls
designed to ensure that the Company makes and keeps fair and accurate books,
records, and accounts; and (b) a rigorous compliance code, policies, and
procedures designed to detect and deter violations of the federal securities
fraud laws and federal laws relating to the Company’s relationships and
transactions with health care providers.  At a minimum, this should include, but
not be limited to, the following elements to the extent they are not already
part of the Company’s existing internal controls, compliance code, policies, and
procedures:

 

High-Level Commitment

 

I.             The Company will ensure that its directors and senior management
provide strong, explicit, and visible support and commitment to its corporate
policy against violations of the federal securities fraud laws, federal laws
relating to the Company’s relationships and transactions with health care
providers, and its corresponding compliance code.  The Company will further
ensure that the members ofthe Board of Directors and senior management are

 

--------------------------------------------------------------------------------


 

committed to and, to the extent appropriate to their positions, effectively
implement the corporate compliance program described herein, and the Company
shall take appropriate measures if they fail to fulfill these responsibilities.

 

Policies and Procedures

 

2.             The Company will develop and promulgate a clearly articulated and
visible corporate policy against violations of the federal securities fraud
laws, and federal laws relating to the Company’s relationships and transactions
with health care providers, which policy shall be memorialized in a written
compliance code.

 

3.             The Company will develop and promulgate compliance policies and
procedures designed to reduce the prospect of violations of the federal
securities fraud laws, federal laws relating to the Company’s relationships and
transactions with health care providers, and the Company’s corresponding
compliance code, and the Company will take appropriate measures to encourage and
support the observance of ethics and compliance policies and procedures against
violation of the federal securities fraud laws and federal laws relating to the
Company’s relationships and transactions with health care providers by personnel
at all levels of the Company.  These policies and procedures shall apply to all
directors, officers, and employees and, where necessary and appropriate, outside
parties acting on behalf of the Company in a foreign jurisdiction, including but
not limited to, agents and intermediaries, consultants, representatives,
distributors, teaming partners, contractors and suppliers, consortia, and joint
venture partners (collectively, “agents and business partners”).  The Company
shall notify all employees that compliance with the policies and procedures is
the duty of individuals at all levels of the company.  Such policies and
procedures shall address:

 

C-2

--------------------------------------------------------------------------------


 

a.                                      revenue recognition generally;

 

b.                                      channel stuffing;

 

c.                                       side letters/side agreements; and

 

d.                                      federal laws relating to the Company’s
relationships and transactions with health care providers.

 

4.             The Company will ensure that it has a system of financial and
accounting procedures, including a system of internal controls, reasonably
designed to ensure the maintenance of fair and accurate books, records, and
accounts.

 

Periodic Risk-Based Review

 

5.             The Company will develop these compliance policies and procedures
on the basis of a risk assessment addressing the individual circumstances of the
Company, in particular risks facing the Company related to violations of the
federal securities fraud laws and federal laws relating to the Company’s
relationships and transactions with health care providers, including, bnt not
limited to, its customer and distributor relationships, and interactions with
physicians and physician practices.

 

6.             The Company shall review its federal securities fraud and health
care compliance policies and procedures no less than annually and update them as
appropriate to ensure their continued effectiveness, taking into account
relevant developments in the field and evolving international and industry
standards.

 

Proper Oversight and Independence

 

7.             The Company will assign responsibility to one or more senior
corporate executives of the Company for the implementation and oversight of the
Company’s federal

 

C-3

--------------------------------------------------------------------------------


 

securities fraud and health care compliance code, policies, and procedures. 
Such corporate official(s) shall have direct reporting obligations to
independent monitoring bodies, including internal audit, the Company’s Board of
Directors, or any appropriate committee of the Board of Directors, and shall
have an adequate level of autonomy from management as well as sufficient
resources and authority to maintain such autonomy.

 

Training and Guidance

 

8.             The Company will implement mechanisms designed to ensure that its
federal securities fraud and health care compliance code, policies, and
procedures are effectively communicated to all directors, officers, employees,
and, where necessary and appropriate, agents and business partners.  These
mechanisms shall include: (a) periodic training for all directors and officers,
all employees in positions of leadership or tmst, positions that require such
training (e.g., internal audit, sales, legal, compliance, finance), or positions
that otherwise pose a risk to the Company, and, where necessary and appropriate,
agents and business partners; and (b) annual certifications by all such
directors, officers, employees, agents, and business partners, certifying
compliance with the training requirements.

 

9.             The Company will maintain, or where necessary establish, an
effective system for providing guidance and advice to directors, officers,
employees, and, where necessary and appropriate, agents and business partners,
on complying with the Company’s federal securities fraud and health care
compliance code, policies, and procedures, including when they need advice on an
urgent basis or in any foreign jurisdiction in which the Company operates.

 

Internal Reporting and Investigation

 

I 0.          The Company will maintain, or where necessary establish, an
effective system for internal and, where possible, confidential reporting by,
and protection of, directors, officers,

 

C-4

--------------------------------------------------------------------------------


 

employees, and, where appropriate, agents and business partners concerning
violations of the federal securities fraud laws, federal laws relating to the
Company’s relationships and transactions with health care providers, or the
Company’s corresponding compliance code, policies, and procedures.

 

11.          The Company will maintain, or where necessary establish, an
effective and reliable process with sufficient resources for responding to,
investigating, and documenting allegations of violations of the federal
securities fraud laws, federal laws relating to the Company’s relationships and
transactions with health care providers, or the Company’s corresponding
compliance code, policies, and procedures.

 

Enforcement and Discipline

 

12.          The Company will implement mechanisms designed to effectively
enforce its compliance code, policies, and procedures, including appropriately
incentivizing compliance and disciplining violations.

 

13.          The Company will institute appropriate disciplinary procedures to
address, among other things, violations of the federal securities fraud Jaws,
federal laws relating to the Company’s relationships and transactions with
health care providers, and the Company’s corresponding compliance code,
policies, and procedures by the Company’s directors, officers, and employees. 
Such procedures should be applied consistently and fairly, regardless of the
position held by, or perceived importance of, the director, officer, or
employee.  The Company shall implement procedures to ensure that where
misconduct is discovered, reasonable steps are taken to remedy the harm
resulting from such misconduct, and to ensure that appropriate steps are taken
to prevent further similar misconduct, including assessing the internal
controls,

 

C-5

--------------------------------------------------------------------------------


 

compliance code, policies, and procedures and making modifications necessary to
ensure the overall compliance program is effective.

 

Third-Party Relationships

 

14.          The Company will institute appropriate due diligence and compliance
requirements pertaining to the retention and oversight of all agents and
business partners, including:

 

a.             properly documented risk-based due diligence pertaining to the
hiring and appropriate and regular oversight of agents and business partners;

 

b.             informing agents and business partners of the Company’s
commitment to abiding by the federal securities laws and federal laws relating
to the Company’s relationships and transactions with health care providers, and
of the Company’s corresponding compliance code, policies, and procedures; and

 

c.             seeking a reciprocal commitment from agents and business
partners.

 

15.          Where necessary and appropriate, the Company will include standard
provisions in agreements, contracts, and renewals thereof with all agents and
business partners that are reasonably calculated to prevent violations of the
federal securities fraud laws and federal laws relating to the Company’s
relationships and transactions with health care providers, which may, depending
upon the circumstances, include: (a) anti-fraud and health care compliance
representations and undertakings relating to compliance with the securities
fraud laws and the federal laws relating to the Company’s relationships and
transactions with health care providers; (b) rights to conduct audits of the
books and records of the agent or business partner to ensure compliance with the
foregoing; and (c) rights to terminate an agent or business partner as a result

 

C-6

--------------------------------------------------------------------------------


 

of any breach of the federal securities fraud laws or federal laws relating to
the Company’s relationships and transactions with health care providers, the
Company’s compliance code, policies, or procedures, or the representations and
undertakings related to such matters.

 

Mergers and Acquisitions

 

16.          The Company will develop and implement policies and procedures for
mergers and acquisitions requiring that the Company conduct appropriate
risk-based due diligence on potential new business entities, including
appropriate federal securities fraud and health care compliance due diligence by
legal, accounting, and compliance personnel.  Ifthe Company discovers any
illegal payments or inadequate internal controls as part of its due diligence of
newly acquired entities or entities merged with the Company, it shall report
such conduct to the Department.

 

17.          The Company will ensure that the Company’s compliance code,
policies, and procedures regarding the federal securities fraud laws and federal
laws relating to the Company’s relationships and transactions with health care
providers apply as quickly as is practicable to newly acquired businesses or
entities merged with the Company and will promptly: train the directors,
officers, employees, agents, and business partners consistent with Paragraph 8
above on the federal securities fraud laws, federal laws relating to the
Company’s relationships and transactions with health care providers, and the
Company’s corresponding compliance code, policies, and procedures

 

C-7

--------------------------------------------------------------------------------


 

Monitoring and Testing

 

18.          The Company will conduct periodic reviews and testing of its
compliance code, policies, and procedures designed to evaluate and improve their
effectiveness in preventing and detecting violations of the federal securities
fraud laws, federal laws relating to the Company’s relationships and
transactions with health care providers, and the Company’s corresponding code,
policies, and procedures, taking into account relevant developments in the field
and evolving international and industry standards.

 

C-8

--------------------------------------------------------------------------------

 


 

ATTACHMENT D

 

REPORTING REQUIREMENTS

 

ArthroCare Corporation (the “Company”) agrees that it will report to the
Department periodically, at no less than twelve-month intervals during a
two-year term, regarding remediation and implementation of the compliance
program and internal controls, policies, and procedures described in Attachment
C. Should the Company discover any credible evidence or allegation of any
violation of the federal securities fraud laws or federal laws relating to the
Company’s relationships and transactions with health care providers, the Company
shall promptly report such conduct to the Department.  During this two-year
period, the Company shall: (I) conduct an initial review and submit an initial
report, and (2) conduct and prepare at least one (1) follow-up review and
report, as described below:

 

a.             By no later than one (1) year from the date this Agreement is
executed, the Company shall submit to the Department a written report setting
forth a complete description of its remediation efforts to date, its proposals
reasonably designed to improve the Company’s internal controls, policies, and
procedures for ensuring compliance with the federal securities fraud laws and
federal laws relating to the Company’s relationships and transactions with
health care providers, and the proposed scope of the subsequent review.  The
report shall be transmitted to Benjamin Singer, Deputy Chief, Fraud Section,
Criminal Division, U.S. Department of Justice, 1400 New York Avenue, NW, Bond
Building, Washington, D.C. 20530.  The Company may extend the time period for
issuance of the report with prior written approval of the Department.

 

b.             The Company shall undertake at least one (1) follow-up review,
incorporating the Department’s views on the Company’s prior reviews and reports,
to further

 

--------------------------------------------------------------------------------


 

monitor and assess whether the Company’s policies and procedures are reasonably
designed to detect and prevent violations of the federal securities fraud laws
and federal laws relating to the Company’s relationships and transactions with
health care providers.

 

c.             The follow-up review and report shall be completed by no later
than one (I) year after the initial review.

 

d.              The reports will likely include proprietary, financial,
confidential, and competitive business information.  Moreover, public disclosure
of the reports could discourage cooperation, impede pending or potential
government investigations and thus undermine the objectives of the reporting
requirement. For these reasons, among others, the reports and the contents
thereof are intended to remain and shall remain non-public, except as otherwise
agreed to by the parties in writing, or except to the extent that the Department
determines in its sole discretion that disclosure would be in furtherance of the
Department’s discharge of its duties and responsibilities or is otherwise
required by law.

 

e.             The Company may extend the time period for submission of any of
the follow-up reports with prior written approval of the Department.

 

D-2

--------------------------------------------------------------------------------

 